DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12 and 17-20) in the reply filed on 06/13/2022 is acknowledged.
Claims 13-16 (Group II) withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022. Examiner suggest cancelling these claims to expedite prosecution.
Ex-Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because they do not contain any reference numerals that correspond to described components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by which it pertains. Currently, the abstract describes a sensor, electronic skin and a method of manufacturing the same, as some of these inventions have been withdrawn from consideration an amendment should be made to focus on the scope of that of which is being claimed for consistency. Examiner suggest removal of other invention descriptions in the abstract. Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stretchable Sensor For Sensing Multimodal Temperature and Strain.
Allowable Subject Matter
Claims 1-12 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Anderson et al US9697959 (hereinafter “Anderson”) discloses a mechanically-actuated switch comprising a deformable conductive element providing a conductive path between a first terminal and a second terminal, wherein the effective geometry of the conductive element changes suddenly upon deformation to cause a disproportionately large change in a resistance between the first and second terminals. The switch can be made from lightweight and soft materials, and is particularly suited for integration with dielectric elastomer devices. Also disclosed are various circuits and a method for controlling circuits including the switch. (Fig 1-10, Col 6 line 66 – Col 14 line 60)
However, Anderson fails to disclose a first stretchable electrode comprising a first elastomer and a first conductor dispersed in the first elastomer; a stretchable active layer formed on the first stretchable electrode and comprising a third elastomer and an ion conductor dispersed in the third elastomer; and a second stretchable electrode formed on the stretchable active layer and comprising a second elastomer and a second conductor dispersed in the second elastomer, or the method equation steps described in claims 17 and 20 respectively.
Strachan US4600855 discloses an apparatus for measuring pressure within a conduit is disclosed preferably comprising a tube whose resonant frequency varies with the pressure of fluid within the tube; means for passing the fluid to be measured through the tube; two active piezoelectric films disposed in intimate contact with the tube on opposite sides thereof; first electronic means for energizing the first of the films to cause the tube to resonate at its natural frequency, and second electronic means connected to the other of the films to monitor the frequency of the tube. (Fig 1-6, Col 4 line 62 – Col 12 line 42)
However, Strachan fails to disclose a first stretchable electrode comprising a first elastomer and a first conductor dispersed in the first elastomer; a stretchable active layer formed on the first stretchable electrode and comprising a third elastomer and an ion conductor dispersed in the third elastomer; and a second stretchable electrode formed on the stretchable active layer and comprising a second elastomer and a second conductor dispersed in the second elastomer, or the method equation steps described in claims 17 and 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855